ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-233, concluding that JAMDES C. DeZAO, a/k/a JAMES ANTHONY DeZAO, of PARSIPPANY, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.1(a) and (bXgross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.4(b)(failure to explain matter to extent necessary to permit the client to make an informed decision), and RPC 5.1(b)(failure to supervise an attorney);
And the Disciplinary Review Board having concluded that respondent should be required to practice law under supervision for a period of one year;
And the Disciplinary Review Board further having concluded that respondent should be required to take twelve hours of legal education courses, including courses in professional responsibility, law office management and real estate practice;
And good cause appearing;
It is ORDERED that JAMES C. DeZAO, a/k/a JAMES ANTHONY DeZAO is hereby reprimanded; and it is further
*200ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent shall complete twelve hours of legal education courses, approved by the Office of Attorney Ethics, in the areas of professional responsibility, law office management and real estate practice and shall submit proof of satisfactory completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.